Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Claims
Claims 1 – 8 and 12– 13 are pending and have been examined.
Claims 1, 3, 4, 5, 7, 12 were amended.
Claims 9 – 11 were cancelled.
Claim 13 is newly added.
Response to Arguments
Applicant has amended the Specification to obviate the objection to the Specification. Therefore, the objection to the Specification is withdrawn.
Applicant's arguments filed 08/30/2021 with respect to rejection of claims 1 – 12 under 35 U.S.C. § 101 have been fully considered but they are not persuasive. Examiner acknowledges the recitation of a server and network in claims 1 - 6, which addresses the issue of claiming data per se and software per se; however claims 1 - 12 remain rejected under 35 U.S.C. 101 for the reasons stated in the Office Action of 06/15/2021 and for the reasons provided below in the rejection of the claims.
 Applicant argues, pages 9 -10 that the recitation of multi-variable weighed averages and polynomial functions are beyond the range of mere human activity. Applicant's argument attempts to integrate into a practical application, the limitations which are abstract due to their setting forth, describing and reciting certain methods of organizing human activity by reciting mathematical formulas which are also abstract. As the limitations reciting mathematical formulas 
Applicant’s arguments, see pages 11 - 12 , filed 08/30/2021, with respect to the rejection of claims 1 - 8, and 12 under 35 U.S.C. § 103  have been fully considered in light of the amended claims and are persuasive.  The rejection of claims 1 - 8 and 12 under 35 U.S.C. § 103 of 06/15/2021 has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a system for generating synthetic proforma disbursement accounts including a 
wherein the estimated costs for non-tariffed items and the tariffed item costs effectuate a synthetic proforma disbursement account, if the total costs for non-tariffed and tariffed port costs are within a predefined range.
The above identified elements of claim 1 recite certain methods of organizing human activity as these elements set forth and describe commercial interactions and fundamental economic principles. Furthermore, comparing historical items against an account to estimate a cost, altering the quantity of historical tariffed items until the similarity number reaches a predetermined value; receiving accuracy feedback and alter the weighted average costs in response to accuracy feedback are also mental processes because these limitations can be performed in the human mind or with pencil and paper. 
Additionally, the limitation reciting a multi-variable matrix of weighted average costs and  implementing a polynomial function using the weighted average costs recites mathematical concepts, abstract idea grouping per MPEP 2106.04(a)(2)(I)A, MPEP 2106.04(a)(2)(I)B, and MPEP 2106.04(a)(2)(I)C.
  	This judicial exception is not integrated into a practical application because the application of the server and network, to the structured data store, similarity engine, and correlation engine to perform the limitations of the claim amounts to generic computer implementation of the abstract idea. As such, as a whole, the server and network do not impose a 
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as stated above the server and network coupled to the structured data store and correlation engine and function of the similarity engine, individually and as an ordered combination, as recited, amounts to generic computer implementation of the abstract idea. Thus, these additioanl elements do not provide an inventive concept. Therefore, claim 1 is directed to an abstract idea. 
Claim 6 recites the following: the system of claim 1 wherein the system further includes: present[ing] synthetic proforma disbursement to a user and receiv[ing] a modifying input from the user. Claim 6, which is directed to a system, recites an abstract idea for the same reasons stated above with respect to claim 1, which is directed to a system as well, because claim 6 sets forth or describes a limitation which is still a part of the overall commercial interactions which are a certain method of organizing human activity. Claim 6 does not contain additional elements that integrate the abstract idea into a practical application. Claim 6 recites one further additional element, a display engine; however, the display engine amounts to no more than mere instructions to apply the exception using generic computer components  and does not impose a meaningful limitation on the claim. As such it also does not provide an inventive concept. Thus, claim 6 does not recite additional elements which amount to significantly more than the abstract idea. Claim 6 is ineligible as it directed to an abstract idea. 


Claim 7 recites 
The above identified elements of claim 1 recite certain methods of organizing human activity as they set forth or describe commercial interactions and fundamental economic principles parallel to those of claim 1. In addition to reciting certain methods of organizing human activity the steps of calculating a similarity value is also a mental process as it can be performed in the human mind. The steps of estimating costs using the weighted average costs, estimating including multivariable linear regression furthermore recites mathematical formulas or equations, or relationships.
There are no additional elements that integrate the abstract idea into a practical application because the “One or more processor-readable storage devices containing non-transitorily processor readable instructions directing a processor” and “data store” are additional elements which are recited at a high level of generality and which amount to mere  instructions 
 For those same reasons, those additional elements fail to provide an inventive concept and thus fail to amount to significantly more than the abstract idea. Claim 7 is therefore ineligible as it is directed to an abstract idea. 

Claim 13 recites:
A method of estimating a maritime port cost including: receiving, over a 

Claim 13, which is directed to a method, recites limitations parallel in nature to those of claim 1, which is directed to a system. Therefore, claim 13 recites an abstract idea for the same 
All of the dependent claims have been given the full two-part analysis. As they merely further narrow the abstract idea and introduce no further additional elements, no elements of the dependent claims impose a meaningful limitation on the abstract idea. Therefore, they do not integrate the abstract idea into a practical application. Furthermore, there are no elements which provide an inventive concept. Thus, they do not amount to significantly more than the abstract idea. The dependent claims are therefore ineligible as they are directed to an abstract idea without significantly more. 

Novel/Non-Obvious Subject Matter
Claims 1-8 and 12 - 13 remain rejected under 35 U.S.C. § 101, however appear to be novel or non-obvious over the prior art. The most relevant art is set out below. 
Art Relevant to Claims 1, 7, and 13
US 2019/0340699 (AL-KARMADI) in view of US 20020091660 (Kuypers) in view of NPL, NE Docs, Structured vs Unstructured Data, April 13, 2015 (https://nedocs.com/structured-vs-unstructured-data/) (NE Docs) in view of US Patent 5,918,219 (Isherwood) in view of US Patent 8,285,734 B2 (Baras) and non-patent literature, O. Ajao Isaac, A. Abdullahi Adedeji, and 
Regarding claims 1 and 13: 
AL KARMADI teaches a data store said data store including port call cost information for both tariffed and non-tariffed costs [0009] The algorithm will start by getting some input parameters such as …country, port …  operation type, cargo type cargo quantity, shore crane capacity, GRT (Gross Tonnage), NRT (Net Tonnage), DWT (Dead Weight Tonnage), LOA (length Over All, and Vessel ETB (Expected Time of Berthing). System will retrieve the stored port tariff categories and subcategories which have been inserted by the admin. In addition, the algorithm will calculate the expected number of days the vessel will stay at berth. Then it will loop through the cargo expenses, port expenses, and other expenses categories to calculate each subcategory amount…Also see paragraph 71.

Wherein the estimated costs for non-tariffed items and the tariffed item costs effectuate a synthetic proforma disbursement account [0072] finally using these actual parameters the overall system allows the user to recalculate the actual disbursement account and voyage expenses. See also, Figure 1. 

AL KARMADI does not teach; however, Kuypers teaches a similarity engine operable to compare historical[0040] The cost estimate engineering software package of the embodiment comprises a reference database 10, a bill of materials module 12, a direct cost estimate module 14, a direct cost historical database 18, a direct cost historical adjustment database 17, an indirect cost estimate module 18, an indirect cost historical database 20, an indirect cost historical adjustment database 21, an estimate summary 22 and a project cost control module 24, and a cost comparison means 25; [0072] showing comparing historical costs against current items to estimate a cost.

Correlation engine, said correlation engine operable to estimate, based on historical costs, a cost for a [0072] The direct cost historical database 16 contains a database of previous bills of materials, from which materials and groups of materials are selectable from the direct cost estimate module 14. For example, if a pumping station with a 10 kiloliter per minute capacity is required, the direct cost historical database 16 is referenced to determine whether the same or a similar pumping station has previously been included in a bill of materials and if so, the materials can simply be copied from the previous bill of materials rather than requiring the user to reselect the materials.  
The combination of AL KARMADI and Kuypers does not teach; however NE Docs teaches structured data. (See, NE Docs page 2.)

Isherwood teaches a server and network coupled to a database. See Col. 6 lines 30 – 35. Isherwood also teaches obtaining historical items closest to present needs and when the similarity of the historical items and present needs are not similar enough screening for 

Shen CN 107862615 A teaches determining if a cost is within a predetermined range before auditing is passed and payment settlement operation is executed which examiner interprets to correspond or be equivalent to executing a disbursement account if the total costs are within a predefined range. 

Musgrove (see details of art relevant to  claim 7) and Baras teaches generating a similarity score which represents a quality of comparison. See Fig. 1. And Col. 2 lines 7 -11.

Isaac et al. teaches using polynomial linear regression to estimate costs when some costs are fixed and some are variable. See, page 15. 

Claim 4 - AL KARMADI further teaches where the non-tariffed port call item cost is estimated by a correlation model of [0011] Algorithm will start by getting some input parameters of the operation, vessel and cargo specifications such as Country, Port, etc. Based on selected country and port system will retrieve the stored port tariff categories and subcategories which have been inserted by the admin. Examiner interprets that retrieving stored tariff categories based on selected country and port to calculate the categories and subcategories to 
AL KARMADI does not teach estimating by historical costs; however Kuypers teaches this. [0072] The direct cost historical database 16 contains a database of previous bills of materials, from which materials and groups of materials are selectable from the direct cost estimate module 14. 

AL KARMADI teaches correlating location information with nontariffed item cost information. [0011] Algorithm will start by getting some input parameters of the operation, vessel and cargo specifications such as Country, Port, etc. Based on selected country and port system will retrieve the stored port tariff categories and subcategories which have been inserted by the admin.


Claim 6 –AL KARMADI further teaches: the system of claim 1 wherein the system further includes a display engine operable to present the synthetic disbursement to a user ( See FIG 1 teaching “display DA” where DA means disbursement account) and 
Receive a modifying input from the user. [0071] algorithm will be using tariffs and rules inserted by admin or any authorized user.  Admin or any authorized user will be able to configure port tariffs and rules of any new port in few minutes after admin or any authorized user insert and configure new port users can start calculating any disbursement account for that port.


AL KARMADI, Kuypers and NE Docs further in view of US 7676490 (Cassone) in view of Shen. 

Claim 3 –Cassone teaches the known technique : wherein the Col 7 lines 60-65 Historical project data is analyzed to generate models for a proposed project. One way that the analyzer may analyze the historical project data to generate models for a proposed project is by applying multiple regression analysis to the historical project data. 

Claim 5 –
AL KARMADI teaches that the  correlation model includes [0011] Algorithm will start by getting some input parameters of the operation, vessel and cargo specifications such as Country, Port, etc. Based on selected country and port system will retrieve the stored port tariff categories and subcategories which have been inserted by the admin.

AL KARMADI does note teach however Cassone teaches:  wherein correlation engine performs linear regression to calculate Col 7 lines 60-65 Historical project data is analyzed to generate models for a proposed project. One way that the analyzer may analyze the historical project data to generate models for a proposed project is by applying multiple regression analysis to the historical project data.  (Col 7 lines 22-25) Teaching that regression analysis is performed to calculate cost and that multiple regression analysis may include linear regression analysis.

Claim 5 –AL KARMADI teaches that the  correlation model includes [0011] Algorithm will start by getting some input parameters of the operation, vessel and cargo specifications such as Country, Port, etc. Based on selected country and port system will retrieve the stored port tariff categories and subcategories which have been inserted by the admin.

AL KARMADI does note teach however Cassone teaches:  wherein correlation engine performs linear regression to calculate Col 7 lines 60-65 Historical project data is analyzed to generate models for a proposed project. One way that the analyzer may analyze the historical project data to generate models for a proposed project is by applying multiple regression analysis to the historical project data. Col 7 lines 22-25 Multiple regression analysis may include linear regression analysis.

Shen teaches verifying costs are within a predetermined range. 
 
Art relevant to Claim 2: AL-KARMADI , Kuypers and NE Docs, further in view of US 20060112099 (Musgrove).
Kuypers, in 0072, describes finding matches to similar bills of materials for similarity, but it does not teach, however Musgrove teaches: the system of claim 1 wherein the similarity Paragraph 67 [0067] If at processing block 602, the desired features are not found, then at processing block 609, the constraints on the less important features are relaxed. At processing block 610, the system 100 determines if a near match is found. If a near match is found, the system proceeds to processing block 603 and lists the products found. If a near match is not found, then the system determines whether the constraints can be further relaxed and still have an acceptable match at processing block 611.) 

Art relevant to claims 7,8, 10, and 12: AL-KARMADI, Kuypers, Musgrove and NE Docs and Isaac
Claim 7 –AL-KARMADI teaches
One or more processor-readable storage devices containing non-transitory processor-readable instructions [0002] teaching software which calculates port disbursement account
 a data store including port call cost information for both tariffed and non tariffed costs. [0009] The algorithm will start by getting some input parameters such as …country, port …  operation type, cargo type cargo quantity, shore crane capacity, GRT (Gross Tonnage), NRT (Net Tonnage), DWT (Dead Weight Tonnage), LOA (length Over All, and Vessel ETB (Expected Time of Berthing).System will retrieve the stored port tariff categories and subcategories which have been inserted by the admin. In addition, the algorithm will calculate the expected number of days the vessel will stay at berth. Then it will loop through the cargo expenses, port expenses, and other expenses categories to calculate each subcategory amount…Also see paragraph 71.
Tariffed items and a proposed port call disbursement account [0009] and [00072] teaching tariffed items and Fig. 1 teaching calculation of and display of proposed disbursement account.
 And generating a synthetic proforma in response to the calculating. [0072] finally using these actual parameters the overall system allows the user to recalculate the actual disbursement account and voyage expenses. 
AL KARMADI does not teach however – Kuypers teaches: querying a  [0066], the reference database 10 is searched using the index to locate the data relating to the material, shown at state box 62. [0012] referencing means arranged to reference the database means using the index to obtain therefrom the data relating to the object;
Kuypers does not teach; however Musgrove teaches: calculating a similarity value between historical Paragraph 67 teaches percentage values of similarity. “In one embodiment, the percentage value match is effected by direct features weighted differently as regards to how strongly the disparity will effect this number. Those above the threshold may be shown.”
 
The combination of AL-KARMADI, Kuypers, and Musgrove does not teach; however NE Docs teaches that data may be structured. (See, NE Docs page 2.) 
See page 15. 

Claim 8
Musgrove also teaches: the system of claim 1 wherein the similarity is calculated byParagraph 67 [0067] If at processing block 602, the desired features are not found, then at processing block 609, the constraints on the less important features are relaxed. At processing block 610, the system 100 determines if a near match is found. If a near match is found, the system proceeds to processing block 603 and lists the products found. If a near match is not found, then the system determines whether the constraints can be further relaxed and still have an acceptable match at processing block 611.) 

Claim 10 – 
AL KARMADI further teaches predicting a non-tariffed port call item cost using a correlation model of [0011] Algorithm will start by getting some input parameters of the operation, vessel and cargo specifications such as Country, Port, etc. Based on selected country and port system will retrieve the stored port tariff categories and subcategories which have been inserted by the admin. Examiner interprets that retrieving stored tariff categories based on selected country and port to calculate the categories and subcategories to correspond to using a correlation model 
AL KARMADI does not teach estimating by historical costs; however Kuypers teaches this: [0072] The direct cost historical database 16 contains a database of previous bills of materials, from which materials and groups of materials are selectable from the direct cost estimate module 14. 

Art relevant to Claim 12 – 
AL KARMADI further teaches: the devices of claim 7 further including displaying the synthetic proforma disbursement to a user ( See FIG 1 teaching “display DA” where DA means disbursement account) and 
Receive a modifying input from the user. [0071] algorithm will be using tariffs and rules inserted by admin or any authorized user.  Admin or any authorized user will be able to configure port tariffs and rules of any new port in few minutes after admin or any authorized user insert and configure new port users can start calculating any disbursement account for that port. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389.  The examiner can normally be reached on Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/L.L.Y./            Examiner, Art Unit 3628        

/RESHA DESAI/            Supervisory Patent Examiner, Art Unit 3628